Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 08/02/2022 has been entered in the record and considered.  With respect to the rejection claims 35 USC 102(a)(1) to claims 5-6 and 8 is withdrawn in view of applicants’ amendments.  The following new rejection to claims 5-8 is under 35 USC 103 (a).   Claims 1-4 are canceled. Claims 5-14 are under consideration.  Claims 5-8 are rejected. Claims 9-14 are withdrawn. 
Specification
The disclosure is objected to because of the following informalities: the terms “a25 thin film transistor, a light emitting member and an encapsulation layer” are not labeled in the specification.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a thin film transistor” and “a light emitting member” and “an encapsulation layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub# 2018/0233682 to Lin et al. (Lin) in view of CN 104392901 to Tao et al. (Tao).
Regarding independent claim 5, Lin discloses a flexible display device substrate (02 and 01) comprises:
a first flexible substrate (Fig. 5: 01);
a second flexible substrate (Fig. 5: 02) disposed on the first flexible substrate (01); and
an interweaved structure layer (Fig. 5: 03 considered sufficient to meet the broadest reasonable interpretation of the label “interweaved”, additionally, it is noted that the definition of the “interweaved” presently defined as “connect”, see google.com) disposed between the first flexible substrate (01) and the second flexible substrate (02), wherein the interweaved structure layer (Fig. 5: 03) is formed by a part (the term “formed by a part” is presently interpreted to be formed on a portion) of the first flexible substrate (01) and a part of the second flexible substrate (02) weaving and penetrating with each other (¶0023).
Lin fails to explicitly disclose a toughening layer, disposed at intervals between the first flexible substrate and the second flexible substrate, wherein the toughening layer is a layered structure.
Tao discloses (Fig. 4) a toughening layer (Fig. 4: 3 and ¶0064 and 0102), disposed at intervals (see Fig. 4 for the interval) between the first flexible substrate (Fig. 4: 4 and ¶0072) and the second flexible substrate (Fig. 4: 1 or 6; element 1 and 6 are flexible layer), wherein the toughening layer (3) is a layered structure (¶0102).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have incorporated the toughening layer of Tao between the two flexible substrates of Lin in order to disposed the first buffer layer in the groove of the first position of the flexible layer and to have a complementary relationship between the first and the second buffer layer (¶0081 of Tao).
Regarding claim 6, Lin discloses all of the limitations of claim 5 from which this claim depends. Lin discloses an interweaved structure layer (Fig. 5: 03).
Lin fails to explicitly disclose the toughening layer and the interweaved structure layer are disposed alternately.
Tao discloses (Fig. 4) a toughening layer (Fig. 4: 3 and ¶0064 and ¶0102) and the interweaved structure layer (the flexible film layer (1) of Tao considered sufficient to meet the broadest reasonable interpretation of the label “interweaved structure) are disposed alternately (see Fig. 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have substitute the interweaved structure layer of Lin with the toughening layer and the interweaved structure layer as taught by Tao in order to dispose the toughening layer in the groove of the first position of the flexible layer and to have a complementary relationship between the first and the second buffer layer (¶0081 of Tao).
Regarding claim 8, Lin discloses (see Fig. 5) wherein a thickness of the second flexible substrate (02) is not lower than a thickness of the first flexible substrate (01).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Tao and further in view of CN 105789242 to Gao.
Regarding claim 7, Lin as previously modified disclose all of the limitations of claim 5 from which this claim depends.
Lin as previously modified does not explicitly teach wherein a bonding strength of the interweaving structure layer is greater than a first predetermined value.  
Gao discloses a first flexible substrate (10) and a second flexible substrate (40) as shown in Fig. 13. The material of the first and second flexible substrates is polyimide (PI) which is the same material as the first and second flexible substrate of the claimed invention. Gao further discloses that the PI material has a bonding strength.
It is noted that a value for “first predetermined value” is not claimed and therefore it can be interpreted to be any number, for example it can be 0. Therefore, Gao discloses a bonding strength of the interweaving structure layer is greater than a first predetermined value.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the interweaving structure of Lin with a bonding strength as explicitly taught by Gao in order to not to cause the bonding force from dropping in TFT process and it will not cause problem of difficult to peel (see the attached document, last paragraph, page 7 of Gao).
Response to Arguments
Applicant’s arguments with respect to claims 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding drawings submitted 08/02/2022, the new drawings shows a flexible display device substrate as element 100, , “a thin film transistor” and “a light emitting member” and “an encapsulation layer” are not shown in figures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN110098225 to Zhao, CN104392901 to Gat et al., CN109713124 to Gao and CN110112185 to Zhao.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHSEN AHMADI/Primary Examiner, Art Unit 2896